department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec sec_5 k employer_identification_number contact person identification_number telephone number dear sir or madam this is in response to your letter dated date in which you requested a ruling that grants distributed through d will be considered qualifying distributions made directly for the active_conduct of activities constituting your exempt_purpose under sec_4942 grant ou are exempt under sec_501 of the code and have be s a private _ ‘foundation within the meaning of sec_509 the internal revenue uled that your scholarship procedures comply with sec_4945 of the code and that scholarships granted under these procedures will not be taxable_expenditures within the meaning of sec_4945 your exempt_purpose is to promote youth and education in c you award scholarships and grants to individuals meeting certain criteria administer a career counseling program and award classroom enhancement grants you currently provide academic scholarships to graduates of b a two-year college that is part of c’s community college system this fall you will give scholarships to ten graduates of b who have enrolied in one of c's four-year universities these renewable scholarships range between dollar_figure and dollar_figure per student for the academic year currently the scholarship checks awarded to students are made payable to the students you have complete responsibility for interviewing and selecting all scholarship recipients and providing mentoring services until they graduate for some time it has been the policy of c to provide matching funds for donations to c’s community colleges in b established d to receive donated monies designated for scholarships donations to d qualify for state matching funds which at the current matching level effectively doubles the amount of d’s scholarship donations d is exempt from federal_income_tax under sec_501 c of the code d provides a vehicle through which individuais businesses private_foundations and other organizations may support b the mission of d education to provide assets for future enhancement of academic programs and to manage the endowment d is governed by a twenty-five member volunteer board_of directors an independent auditor conducts an annual audit and these financial statements are filed with b’s board_of trustees and c is threefold to provide access to higher you propose that scholarship grants be distributed through d in order to avail d of the c matching grants the review of applications interviews administration selection and mentoring process will continue to be administered by you in the same format that is currently approved in addition you will still have total discretion over your funds and will earmark the funds to the specific students you have chosen the scholarships distributed through d will be consistent with a significant number of scholarships made by you in the past the only change will be that you will make the checks payable to d rather than to the students and d will make checks payable to individual students as directed by you sec_4942 of the code imposes tax on the undistributed_income that a private_foundation fails to timely distribute sec_4942 provides that undistributed income’ is the distributable_amount required to be distributed tess qualifying distributions as defined under sec_4942 sec_4942 of the code provides that the term qualifying_distribution means any amount_paid to accomplish one or more purposes described in sec_170 or any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_53_4945-4 of the foundation and similar excise_taxes regulations describes certain designated grants as follows a grant by a private_foundation to another organization which the grantee organization uses to make payments to an individual for purposes described in sec_4945 shall not be regarded as a grant by the private_foundation to the individual grantee if the foundation does not earmark the use of the grant for any named individual and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the individual grantee by the grantee organization for purposes of this subparagraph a grant described herein shall not be regarded as a grant by the foundation to an individual grantee even though such foundation has reason to believe that certain individuals would derive benefits from such grant so long as the grantee organization exercises control in e fact over the selection process and actually makes the selection completely independently of the private_foundation information provided by you indicates that you will continue to approve all disbursements select all candidates and mentor those chosen for scholarships moreover d throughout its possession of the funds will remain obligated to disburse the funds in accordance with your instructions therefore you will have effective_control over the funds at all times based on the aforementioned facts and circumstances we have determined that these funds should be considered as a grant made to an individual within the definition of sec_53_4945-4 of the regulations therefore grants made to individuals that are distributed through d should be considered qualifying distributions made directly for the conduct of activities constituting your exempt_purpose under sec_4942 of the code we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely bernt v sack gerald v sack manager exempt_organizations technical group
